Dick R. Murphy Director of Treasury Operations Department of the Treasury 140 State Capitol Denver, CO  80203
Dear Mr. Murphy:
This letter is written in response to your letter of January 25, 1980 which requested a legal opinion concerning the distribution of moneys received from the Bureau of Land Management, U.S. Department of Interior. Those moneys represent payments from the disposal of federal lands and materials. Attached to your request is a letter from Arthur A. Ablanalp, Jr., Garfield County attorney, which states his opinion that such moneys are not subject to the restrictions contained in C.R.S. 1973, 30-29-101.
QUESTION PRESENTED AND CONCLUSION
Your specific question is whether federal payments to Colorado representing moneys received from the disposal of federal lands and materials by the Bureau of Land Management (the "land and materials payments") are subject to C.R.S. 1973, 30-29-101. That statute requires recipient counties to allocate certain federal payments between the county road and bridge fund and the public schools in the county.
     It is my opinion that land and materials payments are to be distributed to counties in Colorado on the basis of C.R.S. 1973, 35-45-108. The restrictions set out in C.R.S. 1973, 30-29-101
do not apply to land and materials payments.
ANALYSIS
John Thach of your office has advised me that land and materials payments are made to the state by the Bureau of Land Management pursuant to Public Law 136 of August 31, 1951. This opinion is based upon that representation and may change if the facts are otherwise.
At present, it is the policy of the state treasury to distribute land and materials payments to certain counties in the same fashion that the treasury distributes receipts from national forests pursuant to C.R.S. 1973, 30-29-101. This policy was proper prior to 1973 when House bill 1088 repealed C.R.S. 1963, 112-7-9, the statute which then authorized distribution of land and materials payments. 1973 Sess. Laws ch. 329, p. 1141. House bill 1088 made specific provision for distribution of land and materials payments in C.R.S. 1963, 8-8-8, now C.R.S. 1973, 35-45-108.
That statute in its present form provides as follows, in pertinent part:
     (1) All moneys received by the state treasurer as the state's share of the amounts collected by the federal government under the provisions of sections 3 and 15 of the Taylor grazing act, and any act amendatory thereof, and under the provisions of Public Law 136, 82nd Congress, approved August 31, 1951, shall be credited to a clearing account
. . .
     (3)  Moneys received under the provisions of section 15 of the Taylor grazing act and under the provisions of Public Law 136, 82nd Congress, shall be paid over to the several counties of the state from which such moneys were derived, as certified in reports furnished by the federal agency administering said provisions.
     (4)  All such payments shall be calculated by the state treasurer and shall be made to the respective county treasurers during the month of September of each year.
(Emphasis added.)
C.R.S. 1973, 30-29-101, the statute presently relied on by the state treasurer, applies only to moneys received by the state treasurer from the federal government relating to receipts from national forests.
This letter does not express an opinion as to what restrictions, if any, now exist on the use by counties of land and materials payments. However, I do note that Public Law 136 of August 31, 1951 provides that land and materials payments are to be made to the states "for the purpose of education or of making public roads and improvements. . ."  65 Stat. at p. 252.
SUMMARY
The state treasurer should therefore distribute land and materials payments to the counties from which they were derived, in accordance with C.R.S. 1973, 35-45-108.
If you have additional questions concerning this matter, please do not hesitate to contact this office.
Very truly yours,
                              J.D. MacFARLANE Attorney General
TREASURER, STATE PUBLIC FUNDS COUNTIES FEDERAL GRANTS
C.R.S. 1973, 30-29-101
C.R.S. 1973, 35-45-108
TREASURY, DEPT. OF All Other Areas
Federal land and materials payments made to Colorado counties are not subject to allocation pursuant to C.R.S. 1973, 30-29-101
which requires recipients to allocate the money between the county road and bridge fund and the public schools.